Citation Nr: 0511083	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a low back disorder.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for generalized anxiety disorder.

4.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

The instant appeal arose from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Louisville, Kentucky, which denied a claim 
for service connection for a right shoulder deformity and 
denied claims to reopen claims for service connection for 
COPD, depressive reaction, and a back condition.  The Board 
of Veterans' Appeals (Board) notes that the RO found in a 
January 2003 rating decision that new and material evidence 
had been submitted with regard to the low back, anxiety, and 
COPD claims on appeal; however, the Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of whether new and material evidence has been 
submitted to reopen the appellant's claim for entitlement to 
service connection for COPD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right shoulder disorder is not attributable to military 
service.

2.  A September 1976 rating decision denied the appellant's 
claim for service connection for a low back disorder and 
nerves.  He was notified of those determinations but did not 
appeal.

3.  Additional evidence submitted since the September 1976 
rating decision, namely the medical evidence diagnosing a low 
back disorder, is new and material and raises a reasonable 
possibility of substantiating the claim.

4.  A low back disorder is not attributable to military 
service.

5.  With regard to the anxiety disorder claim, additional 
evidence submitted since the September 1976 decision is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and, by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by the appellant's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  

2.  The September 1976 rating decision denying a claim for 
service connection for a low back disorder and anxiety state 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

3.  New and material evidence has been received which is 
sufficient to reopen the claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. §§ 1110, 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2003).

4.  A low back disorder was not incurred in or aggravated by 
the appellant's active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  

5.  New and material evidence has not been received which is 
sufficient to reopen the claim of entitlement to service 
connection for an anxiety disorder.  38 U.S.C.A. §§ 1110, 
5108, 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003), 
38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)(2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provided an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated August 28, 2002.  This letter 
provides content complying notice to the claimant regarding 
what information and evidence must be submitted by him, and 
what information and evidence would be obtained by VA.  The 
letter advised him that VA would attempt to get any relevant 
federal evidence as well as any private medical evidence 
which he identified.  The letter advised him what evidence 
was needed to establish entitlement to service connected 
compensation benefits and what was needed in order to satisfy 
the requirements for reopening claims based upon new and 
material evidence.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claims.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  The VCAA 
notice letter of record informed the veteran of his and VA's 
respective responsibilities in obtaining evidence, and 
notified him that he was ultimately responsible for providing 
the information and evidence to support his claim.  Given 
this correspondence, and the fact that the veteran has 
actually submitted evidence in his possession during the 
course of this appeal, it is untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Further, the veteran has stated several 
times, most recently in a September 2004 letter that 
"[t]here is nothing new to add to the information I have 
sent."  Accordingly, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession, and that the Board may proceed to 
an appellate decision without risk of prejudice.  See also 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 38 U.S.C.A. §§  C.F.R. 
§ 3.159(b)(1) require VA to include this fourth element as 
part of its VCAA notice, is obiter dictum and not binding on 
VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions, has 
provided evidence from several medical treatises, and has 
provided private medical evidence.  While the evidence shows 
that further efforts to develop the veteran's service medical 
records would be futile, VA has developed alternate service 
medical records from the Office of the Surgeon General (SGO).  
VA has also developed VA treatment records. 

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Medical 
examinations with medical opinions have been provided in 
connection with these claims.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Right shoulder disorder

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1110 (West 2002).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2004).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease, or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2004).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran contends, in essence, that he currently suffers 
from right shoulder pain which he developed as a result of 
contracting Manchurian fever in service.  The SGO records 
reveal that the veteran had hemorrhagic fever in service.  
However, all systems were noted to be normal at the time of 
his separation examination.

The evidence of record includes a November 2002 VA X-ray 
report which assessed minimal to moderate degenerative 
changes of the acromioclavicular joint.  A November 2002 VA 
examination report concluded, after apparent review of the 
claims folders, that the veteran had glenoid bursitis of the 
right shoulder.  The examiner concluded that "[i]t is not 
likely that this is secondary to his hemorrhagic fever with 
renal syndrome that he attributes it to.  It is as likely as 
not that this is secondary to his aging process and having 
worked as a laborer, using his right arm, being his dominant 
arm, throughout his life."

The Board finds that the preponderance of the evidence is 
against the claim as well because the evidence of record does 
not show that the veteran's right shoulder disorder resulted 
from his active service.  While the Board acknowledges the 
contentions of the veteran that he currently has a right 
shoulder disorder related to service, he is not competent 
provide a medical opinion.  This is so because the appellant 
is a lay person and is therefore not competent to offer an 
opinion requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The only medical nexus evidence on this point is negative.  
The conclusions of the VA examiner fails to support the 
veteran's claim.  Further, there is no evidence of arthritis 
within a year of discharge, so service connection on a 
presumptive basis is also not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 1991).  

New and material evidence

Service connection for a low back disorder and nerves was 
previously denied by the RO in September 1976.  He was 
notified of the denial by letter dated September 17., 1976, 
and he did not appeal that decision.  Therefore, the 
September 1976 rating decision is final, and new and material 
evidence is required to reopen the claims.  Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Low back disorder

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is applicable to the 
veteran's low back claim.  Because the Board finds that new 
and material evidence has been presented, the Board does not 
find that the veteran has been prejudiced by the fact that 
the new standard was not applied by the RO.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the September 1976 decision 
included alternate service medical records and a service 
separation examination which showed no complaint, treatment, 
or diagnosis referable to a low back disorder.  A March 1962 
VA inpatient record diagnosed spina bifida occulta.  The 
September 1976 decision denied the low back claim based on a 
finding that a back condition was not shown by the evidence 
of record.

The present claim for benefits was initiated in March 2002 
when the appellant filed a written request to reopen his 
claim for service connection for a back disorder.  Because 
the Board finds, as explained in further detail below, that 
new and material evidence has been presented in this case, 
the Board does not find that the appellant has been 
prejudiced by any failure on the part of VA to fulfill the 
statutory and regulatory duty to notify and duty to assist, 
to the extent the duty to assist applies to claims to reopen.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

Evidence which has been received since the time of the 
September 1976 denial includes written statements prepared by 
the appellant, private treatment records, VA treatment 
records, and, most significantly, a November 2002 VA X-ray 
taken in connection with a November 2002 VA examination which 
found degenerative disc disease of the lumbar spine.

The Board finds that the November 2002 medical evidence alone 
is sufficient to warrant reopening of the appellant's claim.  
The 2002 VA examination report and X-ray report are "new" 
in that they were not previously submitted to VA 
decisionmakers.  The "new" evidence is also "material," 
inasmuch as it relates to an unestablished fact necessary to 
substantiate the claim.  The unestablished fact to which it 
relates concerns whether the veteran currently has a low back 
disability.  The November 2002 medical evidence, which 
diagnoses degenerative disc disease, tends to show that the 
veteran has a current low back disorder.  In this way, it 
raises a reasonable possibility of substantiating the claim.  
The Board indicated in the September 1976 prior final denial 
that the claim was denied because the evidence did not 
demonstrate a low back disorder.  New and material evidence 
having been submitted, the appellant is entitled to have his 
claim considered de novo.

The Board does not find that the appellant will be prejudiced 
by its consideration of the case on the merits at this time 
as the RO addressed the case on the merits in its January 
2003 rating decision.  Further, VA has fulfilled its 
statutory and regulatory duty to notify and duty to assist 
with regard to the issue of  service connection for a low 
back disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  The Board finds that the veteran 
was provided proper VCAA notice in that the August 28, 2002, 
VCAA letter told the veteran what evidence was needed to 
establish entitlement to service connected compensation 
benefits.  As noted above, this letter provided content 
complying notice to the claimant regarding what information 
and evidence must be submitted by him, and what information 
and evidence would be obtained by VA, and with regard to the 
fourth element of notice.  Likewise, as explained above, VA 
has fulfilled its duty to assist.  In particular, a medical 
examination with a medical opinion was provided in connection 
with the low back claim.  

The veteran contends, in essence, that he currently suffers 
from low back pain which he developed as a result of 
contracting Manchurian fever in service.  The SGO records 
reveal that the veteran had hemorrhagic fever in service.  
However, all systems were noted to be normal at the time of 
his separation examination.

As noted above, the evidence of record includes a November 
2002 VA X-ray report taken in connection with a November 2002 
VA examination which found degenerative disc disease of the 
lumbar spine.  A November 2002 VA examination report 
concluded, after apparent review of the claims folders, that 
the veteran had degenerative joint disease of the low back, 
at L5-S1.  The examiner concluded that "[i]t is not likely 
that this is secondary to his hemorrhagic fever with renal 
syndrome, but as likely as not due to his occupation working 
as a laborer and his aging process."

The Board finds that the preponderance of the evidence is 
against the claim because the evidence of record does not 
show that the veteran's low back disorder resulted from his 
active service.  While the Board acknowledges the contentions 
of the veteran that he currently has a low back disorder 
related to service, he is not competent provide a medical 
opinion.  This is so because the appellant is a lay person 
and is therefore not competent to offer an opinion requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The only medical nexus evidence on this point is negative.  
The conclusions of the VA examiner fails to support the 
veteran's claim.  Further, there is no evidence of arthritis 
within a year of discharge, so service connection on a 
presumptive basis is also not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 1991).  

Anxiety disorder

With regard to the anxiety disorder claim, the Board notes 
that the new standard for new and material evidence is not 
applicable to the veteran's anxiety claim due to the 
effective date of the amended regulation.  Under the old 
standard, applicable with respect to the anxiety claim, 
evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material"' evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the September 1976 decision 
included alternate service medical records and a service 
separation examination which showed no complaint, treatment, 
or diagnosis referable to a psychiatric disorder.  A July 
1976 VA inpatient record diagnosed anxiety state and noted 
that mild tranquilizers improved the veteran's anxiety and 
tension.

The present claim for benefits was initiated in June 2001 
when the veteran filed a written request to reopen his claim 
for service connection for "nerves".  Initially, the Board 
does not find that the veteran has been prejudiced by any 
failure on the part of VA to fulfill the statutory and 
regulatory duty to notify and duty to assist, to the extent 
the duty to assist applies to claims to reopen.  

Evidence which has been received since the time of the 
September 1976 RO denial includes written statements prepared 
by the veteran, VA and private medical records, and a 
November 2002 VA examination report.  The Board finds that 
this additional evidence, considered together with the 
evidence previously assembled, is insufficient to warrant 
reopening of the veteran's claim.  While there is additional 
evidence that is "new", none of it is "material," inasmuch 
as it does not include, for example, medical evidence 
indicating aggravation of a preexisting condition or at least 
some form of nexus evidence.  New and material evidence not 
having been submitted, the claim to reopen must be denied.


ORDER

The claim for entitlement to service connection for a right 
shoulder disorder is denied.  

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened.  However, the claim for service connection for a 
low back disorder is denied.  

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for 
generalized anxiety disorder, the appeal is denied.  


REMAND

The RO first denied service connection for COPD in September 
1976.  In a letter dated September 17, 1976, the RO notified 
the appellant of this denial.  He did
not initiate an appeal; consequently, the September 1976 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).
 
Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  The Board notes that, prior to 
the time the veteran filed the current claim to reopen in 
March 2002, the law pertaining to new and material evidence 
was amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2004).  The effective date 
of the amended regulation is August 29, 2001.  Therefore, the 
new standard is applicable to the claim on appeal.
 
The RO did not provide the veteran with the text of the 
amended regulation and used the old standard in its September 
2002 adjudication of the claim.  Both the August 2002 VCAA 
letter and the September 2002 rating decision on appeal, in 
the portions of those documents addressing the reasons 
supporting the denial of the claim to reopen, refer to new 
and material evidence as "evidence not previously submitted 
which bears directly and substantially upon the claim" and 
further explains that this evidence "is neither cumulative 
or redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  This language is lifted almost verbatim from the 
old version of 38 C.F.R. § 3.156(a), which is not for 
application with regard to the COPD issue in this case. 

Accordingly, because the RO has not yet considered the new 
and material aspect of this claim with regard to the amended 
regulation, a decision by the Board at this time would be 
potentially prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, a remand is 
required.
 
Accordingly, this case is REMANDED to the RO for the 
following action:
 
The RO should readjudicate the issue of 
whether there is new and material 
evidence to reopen the claim of 
entitlement to service connection for 
COPD under the definition of new and 
material evidence as in effect on and 
since August 29, 2001, as found at 
38 C.F.R. § 3.156(a) (2004).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


